Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In base claim 6, the language “radius of between 0.5 mm and 1.0 mm from said center” (see lines 11-12) lacks clear original support.  Only Figure 8A is relevant to the present claim 6 and its dependent claims 7-9 because Figure 8A is the only embodiment with an enhanced treatment zone at the center of the ophthalmic lens.  Figure 8A discloses one particular power 10 diopters extending from the center or zero radius to a radius of about 0.7 mm.  It is noted that paragraph 49 of the present specification describes Figure 8A and states that it has a diameter range of about 0.5 mm to about 1.0 mm; this corresponds to a radial range of about 0.25 mm to about 0.50 mm.  For these reasons, the radius range of 0.5 mm to 1.0 mm from the center lacks clear original support.  Claims 7-9 are also rejected because they depend directly or indirectly from base claim 6.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
Regarding the double patenting rejection of the previous Office action mailed May 19, 2022, the terminal disclaimer filed August 5, 2022 obviated that rejection.
Regarding the Applicant’s asserting of original support for the new claim language “radius of between 0.5 mm and 1.0 mm from said center” (see base claim 6, on lines 9-10), the Applicant cites paragraph 5 on page 2 of the May 19, 2022 Office action as the Examiner’s suggestion for the changes made.  The Applicant has clearly misinterpreted the Examiner’s statements in this regard.  Rather than agreeing with the claimed range, the Examiner expressed that the numerical values of “about 0.7 mm” and “0.75 mm” have inherent support based upon the scale shown in Figure 8A-8B not that the range between 0.5 mm and 1.0 mm has inherent or literal support.  For this reason, the same Section 112(a) rejection given in response to the range in the subsequent Final rejection (mailed June 22, 2020) (see parent 16/421,843) is given herein. As was done in the parent application in response to the 0.5 mm to 1.0 mm range, the Examiner is rejecting the present claims as containing new matter.
Specifically, Figures 8A-8B provide inherent support for the numerical value of “about 0.7 mm”; see the paragraph bridging pages 5-6 of the response filed May 13, 2020 in parent application 16/421,843.  But only Figure 8A is encompassed by the present claims as they are now set forth in that only Figure 8A has the enhanced treatment zone at the center of the center of the ophthalmic lens.  Moreover, Figure 8A has one particular value of radius shown and it is at about 0.7 mm based upon measurements of the scale provided by the radius axis thereof.  In order to overcome this rejection, the Applicant could return claim 6 to the scope it had prior to the Office action mailed May 19, 2022; see claim 6 as filed October 20, 2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774